THOMPSON, C.J.
Michael Darnell Mitchell appeals his sentence for violation of probation. He contends on appeal that section 893.13(1)(e), Florida Statutes (1997) is unconstitutionally vague, and violates the due process and equal protection provisions of the federal and state constitutions. We affirm based upon the authority of Rice v. State, 754 So.2d 881 (Fla. 5th DCA), rev. denied, No. SC00-1070, — So.2d - (Fla. Dec.19, 2000). In Rice, we held that section 893.13(1)(e) does not violate the state or federal constitution.
AFFIRMED.
PLEUS and ORFINGER, R.B., JJ., concur.